Citation Nr: 0610385	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-32 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss.  The veteran perfected 
a timely appeal of this determination to the Board.

In March 2005, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file. 

In September 1994, the RO denied service connection for left 
ear hearing loss.  The veteran was provided notice of the 
determination but did not appeal.  The decision became final.  
New and material evidence is therefore needed to reopen the 
claim.  38 U.S.C.A. § 5108, 7105.  In January  2003, the RO, 
without reopening the claim, denied the veteran's claim for 
service connection for bilateral hearing loss.  The Board, 
however, must first decide whether the veteran has submitted 
new and material evidence to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for left 
hear hearing loss; the same month, the RO notified the 
veteran of its decision and of his appellate rights; the 
veteran did not appeal and the decision became final.

2.  Evidence added to the record since the September 1994 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim to reopen service connection for left ear hearing loss, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the September 1994 rating decision is 
new and material; the claim of entitlement to service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  


II.  Application to reopen

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since September 
1994 includes audiograms dated in October 1991 and June 1992, 
a copy of a June 1973 audiogram, the veteran's testimony 
before the Board in March 2005, and statements of the veteran 
and his representative in connection with his claim.

Of particular significance are the 1991 and 1992 audiograms, 
indicating left ear hearing loss for VA purposes, the June 
1973 audiogram, indicating possible left ear hearing loss 
within weeks of the veteran's discharge from the service, and 
the veteran's testimony before the Board, indicating 
excessive noise exposure, including serving around artillery 
while in the military.  The veteran also indicated in his 
testimony that he has had increasing problems with his left 
ear hearing since service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 1994 decision 
that denied service connection for left hear hearing loss 
and, when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for left ear hearing loss is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for left 
ear hearing loss is reopened; the appeal is granted to this 
extent only.


REMAND

In light of the reopened claim for left ear hearing loss, and 
after a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for bilateral hearing loss must be remanded for further 
action.  

The veteran's DD-214 reveals that his military occupational 
specialty was as a mortarman.

In this case, audiological examinations of the veteran dated 
in 1991 and 1992 indicate that the veteran had, at the time, 
left ear hearing loss for VA disability purposes.  38 C.F.R. 
§ 3.385.  In addition, the record contains testimony of the 
veteran in indicating that the veteran was exposed to 
significant occupational noise without hearing protection 
while serving in the military.  The veteran, however, was not 
afforded a VA audiological examination in connection with his 
claim in order to determine the nature of any hearing loss 
found to be present and whether his current hearing condition 
may be related to his time in the service.

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any hearing loss found to be present, the 
examiner should offer an opinion as to the likelihood that 
any disability found to be present is related to or had its 
onset during service, including occupational noise exposure 
in the service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In addition, in March 2005 argument before the Board, the 
veteran testified that he has received treatment at the 
Augusta, Georgia, VA Medical Center.  No records of this 
care, however, have been associated with the veteran's claims 
file.  Upon remand, therefore, the RO should request these 
records.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
should be notified of this.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish service 
connection, a disability rating, and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for hearing loss.  This should 
specifically include examination and 
treatment records for the veteran from 
the Augusta, Georgia, VA Medical Center 
dated since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any hearing loss 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any hearing loss, found to be present.  
If the examiner diagnoses the veteran as 
having hearing loss, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
condition was caused by or had its onset 
during service.  In doing, so the 
examiner should specifically comment on 
the veteran's documented military 
occupational specialty as a mortarman, 
his testimony before the Board in March 
2005 indicating excessive noise exposure 
in service without hearing protection, 
and his deteriorated hearing documented 
since that time.  The examiner should 
also comment of findings in the June 1973 
audiogram set forth in the veteran's 
claims file.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim for bilateral hearing loss.  When 
adjudicating this claim, the RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  If the RO's determination 
remains adverse to the veteran, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


